Exhibit 10.2

 

COGENT COMMUNICATIONS GROUP, INC.

 

THIRD AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

July 31, 2003

 

To each of the several holders of Series F Preferred Stock (the “Series F
Purchasers”), and Investors Preferred Stock (the “Investors Purchasers,” and
together with the Series F Purchasers, the “Purchasers”):

 

Dear Sirs:

 

This will confirm that in consideration of the Series F Purchasers agreement to
acquire on the date hereof, subject to the terms and conditions set forth
therein, 11,000 shares of Series F Preferred Stock pursuant to the Exchange
Agreement dated June 26, 2003, by and among the Series F Purchasers and the
Company (the “Exchange Agreement”) and as an inducement to the Series F
Purchasers to enter into the Exchange Agreement, and in consideration of the
Investors Purchasers agreement to acquire on the date hereof, subject to the
terms and conditions set forth therein, at least 41,000 shares of Investors
Preferred Stock,  pursuant to the Participating Convertible Preferred Stock
Purchase Agreement dated June 26, 2003, by and among the Investors Purchasers
and the Company (the “Purchase Agreement”) and as an inducement to the Investors
Purchasers to enter into the Purchase Agreement, the Company covenants and
agrees with each of you as follows:

 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” shall mean the Common Stock, par value $.001 per share, of the
Company, as constituted as of the date of this Agreement.

 

“Company” shall mean Cogent Communications Group, Inc.

 

“Conversion Shares” shall mean shares of Common Stock issued or issuable upon
conversion of the Preferred Stock, and any shares of capital stock received in
respect thereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Investors Preferred Stock” shall mean the Participating Convertible Preferred
Stock of the Company, issued pursuant to the Purchase Agreement, constituted as
of the date of this Agreement.

 

--------------------------------------------------------------------------------


 

“Preferred Stock” shall mean the Series F Preferred Stock, and the Investors
Preferred Stock.

 

“Registration Expenses” shall mean the expenses so described in Section 8.

 

“Restricted Stock” shall mean (i) the Conversion Shares, excluding Conversion
Shares which have been (a) registered under the Securities Act pursuant to an
effective registration statement filed thereunder and disposed of in accordance
with the registration statement covering them or (b) publicly sold pursuant to
Rule 144 under the Securities Act, and (ii) any shares of Common Stock issued or
distributed in respect of the securities described in clause (i).

 

“Securities Act” shall mean the Securities Act of 1933 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time.

 

“Selling Expenses” shall mean the expenses so described in Section 8.

 

“Series F Preferred Stock” shall mean the Series F Participating Convertible
Preferred Stock, par value $.001 per share, of the Company, as constituted as of
the date of this Agreement.

 

2.                                       Restrictive Legend.  Each certificate
representing Preferred Stock, Conversion Shares or Restricted Stock shall,
except as otherwise provided in this Section 2 or in Section 3, be stamped or
otherwise imprinted with a legend substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933 or applicable state securities laws.  These
securities have been acquired for investment and not with a view to distribution
or resale, and may not be sold mortgaged, pledged, hypothecated or otherwise
transferred without an effective registration statement for such securities
under the Securities Act of 1933 and applicable state securities laws, or the
availability of an exemption from the registration provisions of the Securities
Act of 1933 and applicable state securities laws.”

 

A certificate shall not bear such legend if in the opinion of counsel reasonably
satisfactory to the Company the securities being sold thereby may be publicly
sold without registration under the Securities Act.

 

3.                                       Notice of Proposed Transfer.  Prior to
any proposed transfer of any Preferred Stock, Conversion Shares or Restricted
Stock (other than under the circumstances described in Sections 4, 5 or 6), the
holder thereof shall give written notice to the Company of its intention to
effect such transfer.  Each such notice shall describe the manner of the
proposed transfer and, if requested by the Company, shall be accompanied by an
opinion of counsel reasonably satisfactory to the Company to the effect that the
proposed transfer may be effected without registration under the Securities Act,
whereupon the holder of such stock shall be entitled to transfer such stock in
accordance with the terms of its notice; provided, however, that no such

 

--------------------------------------------------------------------------------


 

opinion of counsel shall be required for a transfer to one or more partners of
the transferor (in the case of a transferor that is a partnership), to one or
more members of the transferor (in the case of a transferor that is a limited
liability company) or to an affiliated corporation (in the case of a transferor
that is a corporation);  provided, further, however, that any transferee other
than a partner, member or affiliate of the transferor shall execute and deliver
to the Company a representation letter in form reasonably satisfactory to the
Company’s counsel to the effect that the transferee is acquiring Restricted
Stock for its own account, for investment purposes and without any view to
distribution thereof.  Each certificate for Preferred Stock or Conversion Shares
transferred as above provided shall bear the legend set forth in Section 2,
except that such certificate shall not bear such legend if (i) such transfer is
in accordance with the provisions of Rule 144 (or any other rule permitting
public sale without registration under the Securities Act) or (ii) the opinion
of counsel referred to above is to the further effect that the transferee and
any subsequent transferee (other than an affiliate of the Company) would be
entitled to transfer such securities in a public sale without registration under
the Securities Act.  The restrictions provided for in this Section 3 shall not
apply to securities which are not required to bear the legend prescribed by
Section 2 in accordance with the provisions of that Section.

 

4.                                       Required Registration.

 

(a)                                  Subject to Section 13(f) of this Agreement,
at any time after the earlier of (i) the date which is three years after the
date hereof and (ii) the date that is six (6) months after the first public
offering after the date hereof of securities by the Company, holders of
Restricted Stock constituting more than 50% of the total number of shares of
Restricted Stock then outstanding may request the Company to register under the
Securities Act all or any portion of the shares of Restricted Stock held by such
requesting holder or holders for sale in the manner specified in such notice. 
For purposes of this Section 4 and Sections 5, 6, 13(a) and 13(d), the term
“Restricted Stock” shall be deemed to include the number of shares of Restricted
Stock which would be issuable to a holder of Preferred Stock upon conversion of
all shares of Preferred Stock held by such holder at such time; provided,
however, that the only securities which the Company shall be required to
register pursuant hereto shall be shares of Common Stock; provided, further,
however, that, in any underwritten public offering contemplated by this Section
4 or Sections 5 and 6, the holders of Preferred Stock shall be entitled to sell
such Preferred Stock to the underwriters for conversion and sale of the shares
of Common Stock issued upon conversion thereof and holders of a majority of the
Preferred Stock being so registered shall have the right to approve the managing
underwriter(s) selected by the Company in connection with such underwritten
public offering.  Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to effect a registration (i) during the 180 day
period commencing with the effective date of a registration statement filed by
the Company covering the first firm commitment underwritten public offering
after the date hereof or (ii) if the Company delivers notice to the holders of
the Restricted Stock within thirty (30) days of any registration request of the
Company’s intent to file a registration statement for an underwritten public
offering within ninety (90) days.

 

(b)                                 Following receipt of any notice under this
Section 4, the Company shall immediately notify all holders of Restricted Stock
and Preferred Stock from whom notice has not been received and such holders
shall then be entitled within 30 days thereafter to request the Company to
include in the requested registration all or any portion of their shares of
Restricted

 

--------------------------------------------------------------------------------


 

Stock.  The Company shall use its best efforts to register under the Securities
Act, for public sale in accordance with the method of disposition described in
paragraph (a) above, the number of shares of Restricted Stock specified in such
notice (and in all notices received by the Company from other holders within 30
days after the giving of such notice by the Company).  The Company shall be
obligated to register Restricted Stock pursuant to this Section 4 on three
occasions only; provided, however, that such obligation shall be deemed
satisfied only when a registration statement covering all shares of Restricted
Stock specified in notices received as aforesaid for sale in accordance with the
method of disposition specified by the requesting holders shall have become
effective and, if such method of disposition is a firm commitment underwritten
public offering, all such shares shall have been sold pursuant thereto.

 

(c)                                  The Company (or at the option of the
Company, the holders of Common Stock) shall be entitled to include in any
registration statement referred to in this Section 4, for sale in accordance
with the method of disposition specified by the requesting holders, shares of
Common Stock to be sold by the Company or such other holders for its own
account, except as and to the extent that, in the opinion of the managing
underwriter (if such method of disposition shall be an underwritten public
offering), such inclusion would adversely affect the marketing of the Restricted
Stock to be sold.  Subject to Section 4(a) and except for registration
statements on Form S-4, S-8 or any successor thereto, the Company will not file
with the Commission any other registration statement with respect to its Common
Stock, whether for its own account or that of other stockholders, from the date
of receipt of a notice from requesting holders pursuant to this Section 4 until
the completion of the period of distribution of the registration contemplated
thereby.

 

(d)                                 If, in the opinion of the managing
underwriter, the inclusion of all of the Restricted Stock requested to be
registered under this Section would adversely affect the marketing of such
shares, the Company shall only include the number of shares that, in the
reasonable opinion of such underwriter, can be sold without having an adverse
effect on the marketing of such shares, to be allocated to each stockholder of
the Company on a pro rata basis based on the total number of shares held by such
holder and requested to be included in the registration; provided, however, that
the number of shares of Restricted Stock to be included in such underwriting and
registration shall not be reduced unless all other securities of the Company are
first excluded from the underwriting and registration.

 

5.                                       Incidental Registration.  Subject to
Section 13(f) of this Agreement, if the Company at any time (other than pursuant
to Section 4 or Section 6) proposes to register any of its securities under the
Securities Act for sale to the public, whether for its own account or for the
account of other security holders or both (except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Restricted Stock for sale to the public), each such time it will give written
notice to all holders of outstanding Restricted Stock of its intention so to
do.  Upon the written request of any such holder, received by the Company within
30 days after the giving of any such notice by the Company, to register any of
its Restricted Stock, the Company will use its best efforts to cause the
Restricted Stock as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent requisite to permit the sale or
other disposition by the holder (in accordance with its written request) of such
Restricted Stock so registered.  In the event that any registration pursuant to
this Section 5 shall

 

--------------------------------------------------------------------------------


 

be, in whole or in part, an underwritten public offering of Common Stock, if the
managing underwriter determines in good faith that marketing factors require a
limitation of the number of shares to be underwritten, the number of shares that
may be included in the underwriting shall be allocated, first, to the Company;
second, to the holders of Restricted Stock invoking the rights under this
Section 5 on a pro rata basis based on the total number of shares of Restricted
Stock held by such holders; and third, to any stockholder of the Company (other
than such holders) on a pro rata basis.  No such reduction shall reduce the
amount of securities of the selling holders included in the registration below
thirty percent (30%) of the total amount of securities included in such
registration.  In no event will shares of any other selling stockholder be
included in such registration that would reduce the number of shares which may
be included by holders of Restricted Stock without the written consent of the
holders of not less than sixty-six and two-thirds percent (66 2/3%) of the
Restricted Stock proposed to be sold in the offering.  If any such holder
disapproves of the terms of any such underwriting, such holder may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any shares of Restricted Stock excluded or withdrawn
from such underwriting shall be excluded and withdrawn from the registration. 
For any holder which is a partnership or corporation, the partners, retired
partners and stockholders of such holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing person shall be deemed to be a single holder, and any pro rata
reduction with respect to such holder shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such holder, as defined in this sentence.  Notwithstanding the
foregoing provisions, the Company may withdraw any registration statement
referred to in this Section 5 without thereby incurring any liability to the
holders of Restricted Stock.

 

6.                                       Registration on Form S-3.  Subject to
Section 13(f) of this Agreement, if at any time (i) a holder or holders of
Restricted Stock then outstanding request that the Company file a registration
statement on Form S-3 or any successor thereto for a public offering of all or
any portion of the shares of Restricted Stock held by such requesting holder or
holders, and (ii) the Company is a registrant entitled to use Form S-3 or any
successor thereto to register such shares, then the Company shall use its best
efforts to register under the Securities Act on Form S-3 or any successor
thereto for public sale in accordance with the method of disposition specified
in such notice, the number of shares of Restricted Stock specified in such
notice.  Whenever the Company is required by this Section 6 to use its best
efforts to effect the registration of Restricted Stock, each of the procedures
and requirements of Section 4 (including but not limited to the requirement that
the Company notify all holders of Restricted Stock from whom notice has not been
received and provide them with the opportunity to participate in the offering)
shall apply to such registration; provided, however, that there shall be no
limitation on the number of registrations on Form S-3 which may be requested and
obtained under this Section 6 and registrations effected pursuant to this
Section 6 shall not be counted as demands for registration or registrations
effected pursuant to Sections 4 or 5, respectively.

 

(b)                                 Notwithstanding anything to the contrary set
forth in this Agreement, the Company’s obligation under this Agreement to
register Restricted Stock under the Securities Act on registration statements
(“Registration Statements”) may, upon the reasonable determination of the Board
of Directors made not more than twice in the aggregate (and not more than once
with respect to a Registration Statement on Form S-1 and not more than once with
respect to a

 

--------------------------------------------------------------------------------


 

Registration Statement on Form S-3 and including any delay pursuant to the last
sentence of Section 4(a)) during any 12-month period, be suspended in the event
and during such period as unforeseen circumstances (including without limitation
(i) an underwritten primary offering by the Company (which includes no secondary
offering) if the Company is advised in writing by its underwriters that the
registration of the Restricted Stock would have a material adverse effect on the
Company’s offering, or (ii) pending negotiations relating to, or consummation
of, a transaction or the occurrence of an event which would require additional
disclosure of material information by the Company in Registration Statements or
such other filings, as to which the Company has a bona fide business purpose for
preserving confidentiality or which renders the Company unable to comply with
the Commission’s requirements) exist (such unforeseen circumstances being
hereinafter referred to as a “Suspension Event”) which would make it impractical
or unadvisable for the Company to file the Registration Statements or such other
filings or to cause such to become effective.  Such suspension shall continue
only for so long as such event is continuing but in no event for a period longer
than (i) one hundred and twenty (120) days, in the case of a Registration
Statement on Form S-1 (or any successor thereto) or (ii) ninety (90) days, in
the case of a Registration Statement on Form S-3 (or any successor thereto). 
The Company shall notify the Purchasers of the existence and nature of any
Suspension Event.

 

7.                                       Registration Procedures.  If and
whenever the Company is required by the provisions of Sections 4, 5 or 6 to use
its best efforts to effect the registration of any shares of Restricted Stock
under the Securities Act, the Company will, as expeditiously as possible:

 

(a)                                  prepare and file with the Commission a
registration statement (which, in the case of an underwritten public offering
pursuant to Section 4, shall be on Form S-1 or other form of general
applicability satisfactory to the managing underwriter selected as therein
provided) with respect to such securities and use its best efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as hereinafter provided);

 

(b)                                 prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period specified in paragraph (a) above and comply
with the provisions of the Securities Act with respect to the disposition of all
Restricted Stock covered by such registration statement in accordance with the
sellers’ intended method of disposition set forth in such registration statement
for such period;

 

(c)                                  furnish to each seller of Restricted Stock
and to each underwriter such number of copies of the registration statement and
each such amendment and supplement thereto (in each case including all exhibits)
and the prospectus included therein (including each preliminary prospectus) as
such persons reasonably may request in order to facilitate the public sale or
other disposition of the Restricted Stock covered by such registration
statement;

 

(d)                                 use its best efforts to register or qualify
the Restricted Stock covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the sellers of Restricted Stock or,
in the case of an underwritten public offering, the managing underwriter
reasonably shall request; provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any

 

--------------------------------------------------------------------------------


 

jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;

 

(e)                                  use its best efforts to list the Restricted
Stock covered by such registration statement with any securities exchange on
which the Common Stock of the Company is then listed;

 

(f)                                    immediately notify each seller of
Restricted Stock and each underwriter under such registration statement, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event of which the Company has knowledge
as a result of which the prospectus contained in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing,
and promptly prepare and furnish to such seller a reasonable number of copies of
a prospectus supplemented or amended so that, as thereafter delivered to the
purchasers of such Restricted Stock, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

 

(g)                                 if the offering is underwritten and at the
request of any seller of Restricted Stock, use its best efforts to furnish on
the date that Restricted Stock is delivered to the underwriters for sale
pursuant to such registration:  (i) an opinion dated such date of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters and to such seller, to such effect as reasonably may be requested
by counsel for the underwriters, and (ii) a letter dated such date from the
independent public accountants retained by the Company, addressed to the
underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five business days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;

 

(h)                                 make available for inspection by each seller
of Restricted Stock, any underwriter participating in any distribution pursuant
to such registration statement, and any attorney, accountant or other agent
retained by such seller or underwriter, reasonable access to all financial and
other records, pertinent corporate documents and properties of the Company, as
such parties may reasonably request, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

 

(i)                                     cooperate with the selling holders of
Restricted Stock and the managing underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Restricted Stock to be
sold, such certificates to be in such denominations and registered in such names
as such holders or the managing underwriters may request at least two business
days prior to any sale of Restricted Stock; and

 

--------------------------------------------------------------------------------


 

(j)                                     permit any holder of Restricted Stock
which holder, in the sole and exclusive judgment, exercised in good faith, of
such holder, might be deemed to be a controlling person of the Company, to
participate in good faith in the preparation of such registration or comparable
statement and to require the insertion therein of material, furnished to the
Company in writing, which in the reasonable judgment of such holder and its
counsel should be included and to permit any other holder of Restricted Stock
participating in the registration to review such registration or comparable
statement during its preparation.

 

For purposes of Section 7(a) and 7(b) and of Section 4(c), the period of
distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby and 180 days
after the effective date thereof.

 

In connection with each registration hereunder, the sellers of Restricted Stock
will furnish to the Company in writing such information requested by the Company
with respect to themselves and the proposed distribution by them as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws and to make the registration statement correct, accurate
and complete in all respects with respect to such sellers; provided, however,
that this requirement shall not be deemed to limit any disclosure obligation
arising out of any seller’s relationship to the Company if one of such seller’s
agents or affiliates is an officer, director or control person of the Company. 
In addition, the sellers shall, if requested by the Company, execute such other
agreements, which are reasonably satisfactory to them and which shall contain
such provisions as may be customary and reasonable in order to accomplish the
registration of the Restricted Stock.

 

In connection with each registration pursuant to Sections 4, 5 or 6 covering an
underwritten public offering, the Company and each seller agree to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between such underwriter and
companies of the Company’s size and investment stature.

 

8.                                       Expenses.  All expenses incurred by the
Company in complying with Sections 4, 5 and 6, including, without limitation,
all registration and filing fees, printing expenses, fees and disbursements of
counsel and independent public accountants for the Company, fees and expenses
(including counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees and expenses of one counsel for the selling
holders of Restricted Stock in connection with the registration of Restricted
Stock, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, costs of any insurance which
might be obtained, but excluding any Selling Expenses, are called “Registration
Expenses.”  All underwriting discounts and selling commissions applicable to the
sale of Restricted Stock and the fees and expenses of more than one counsel for
the selling holders of Restricted Stock in connection with the registration of
Restricted Stock are called “Selling Expenses.”

 

--------------------------------------------------------------------------------


 

The Company will pay all Registration Expenses incurred in connection with each
of the first five Registration Statements filed pursuant to Sections 4, 5 or 6. 
All Selling Expenses incurred in connection with each of the first five
Registration Statements filed pursuant to Sections 4, 5 or 6, and all Selling
Expenses and Registration Expenses incurred in connection with each Registration
Statement filed pursuant to Sections 4, 5 or 6 thereafter, shall be borne by the
participating sellers in proportion to the number of shares sold by each, or by
such participating sellers other than the Company (except to the extent the
Company shall be a seller) as they may agree.

 

9.                                       Indemnification.

 

(a)                                  To the extent permitted by law, in the
event of a registration of any of the Restricted Stock under the Securities Act
pursuant to Sections 4, 5 or 6, the Company will indemnify and hold harmless
each holder of Restricted Stock, its partners, members, officers and directors,
each underwriter of such Restricted Stock thereunder and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such holder, officer, director, underwriter or controlling
person may become subject under the Securities Act, Exchange Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Restricted Stock was registered under the Securities Act
pursuant to Sections 4, 5 or 6, any preliminary prospectus (but only to the
extent not corrected in the final prospectus) or final prospectus contained
therein, or any amendment or supplement thereof, (ii) any blue sky application
or other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Restricted Stock under the
securities laws thereof (any such application, document or information herein
called a “Blue Sky Application”), (iii) the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act or
Exchange Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration, or (v)
any failure to register or qualify the Restricted Stock in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company (the undertaking of any underwriter chosen by the Company being
attributed to the Company) will undertake such registration or qualification on
the seller’s behalf (provided that in such instance the Company shall not be so
liable if it has undertaken its best efforts to so register or qualify the
Restricted Stock) and will reimburse each such holder, and such partner, member,
officer and director, each such underwriter and each such controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by any such seller, any such underwriter or any such
controlling person in writing specifically for use in such registration
statement, prospectus or Blue Sky Application.

 

--------------------------------------------------------------------------------


 

(b)                                 To the extent permitted by law, in the event
of a registration of any of the Restricted Stock under the Securities Act
pursuant to Sections 4, 5 or 6, each seller of such Restricted Stock thereunder,
severally and not jointly, will indemnify and hold harmless the Company, each
person, if any, who controls the Company within the meaning of the Securities
Act, each officer of the Company who signs the registration statement, each
director of the Company, each other holder of Restricted Stock, each underwriter
and each person who controls any underwriter within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer, director, other seller,
underwriter or controlling person may become subject under the Securities Act,
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Restricted Stock was registered
under the Securities Act pursuant to Sections 4, 5 or 6, any preliminary
prospectus (but only to the extent not corrected in the final prospectus) or
final prospectus contained therein, or any amendment or supplement thereof, or
any Blue Sky Application or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Company and each such officer, director, other seller, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that such seller will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such seller, as such, furnished
in writing to the Company by such seller specifically for use in such
registration statement, prospectus or Blue Sky Application; and provided,
further, however, that the liability of each seller hereunder shall be limited
to the proportion of any such loss, claim, damage, liability or expense which is
equal to the proportion that the public offering price of the shares sold by
such seller under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by such seller from the sale of Restricted Stock covered by
such registration statement.

 

(c)                                  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission so to notify the indemnifying party shall not relieve it from
any liability which it may have to such indemnified party other than under this
Section 9 and shall only relieve it from any liability which it may have to such
indemnified party under this Section 9 if and to the extent the indemnifying
party is prejudiced by such omission.  In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 9 for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the

 

--------------------------------------------------------------------------------


 

defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that the interests of the indemnified party reasonably may be deemed to conflict
with the interests of the indemnifying party, the indemnified party shall have
the right to select a separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the expenses and
fees of such separate counsel and other expenses related to such participation
to be reimbursed by the indemnifying party as incurred. No indemnifying party,
in the defense of any such claim or litigation shall, except with the consent of
each indemnified party, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation, and no indemnified party shall
consent to entry of any judgment or settle such claim or litigation without the
prior written consent of the indemnifying party, which consent shall not be
unreasonably withheld.

 

(d)                                 If the indemnification provided for in this
Section 9 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the violation that resulted in
such loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that in no
event shall any contribution by a holder of Restricted Stock hereunder, when
combined with amounts paid or payable pursuant to Section 9(b), exceed the net
proceeds from the offering received by such holder.

 

(e)                                  The obligations of the Company and holders
of Restricted Stock under this Section 9 shall survive completion of any
offering of Restricted Stock by a registration statement and the termination of
this Agreement.

 

10.                                 Changes in Common Stock, Series F Preferred
Stock or Investors Preferred Stock.  If, and as often as, there is any change in
the Common Stock, Series F Preferred Stock or Investors Preferred Stock by way
of a stock split, stock dividend, combination or reclassification, or through a
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions hereof so that the
rights and privileges granted hereby shall continue with respect to the Common
Stock, the Series F Preferred Stock or the Investors Preferred Stock as so
changed.

 

11.                                 Rule 144 Reporting.  With a view to making
available the benefits of certain rules and regulations of the Commission which
may at any time permit the sale of the Restricted Stock to the public without
registration, at all times after any registration statement covering a public
offering of securities of the Company under the Securities Act shall have become
effective, the

 

--------------------------------------------------------------------------------


 

Company agrees to:

 

(a)                                  make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act;

 

(b)                                 use its best efforts to file with the
Commission in a timely manner all reports and other documents required of the
Company under the Securities Act and the Exchange Act; and

 

(c)                                  furnish to each holder of Restricted Stock
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of such Rule 144 and of the Securities Act and
the Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as such
holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such holder to sell any Restricted Stock without
registration.

 

12.                                 Representations and Warranties of the
Company.  The Company represents and warrants to you as follows:

 

(a)                                  The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all requisite
corporate action and will not violate any provision of law, any order of any
court or other agency of government, the articles of organization or By-laws of
the Company or any provision of any indenture, agreement or other instrument to
which it or any or its properties or assets is bound, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any such indenture, agreement or other instrument or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Company.

 

(b)                                 This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms.

 

13.                                 Miscellaneous.

 

(a)                                  All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors and assigns of the parties hereto
(including without limitation transferees of any Preferred Stock or Restricted
Stock), whether so expressed or not; provided, however, that registration rights
conferred herein on the holders of Preferred Stock or Restricted Stock shall
only inure to the benefit of a transferee of Preferred Stock or Restricted Stock
if (i) there is transferred to such transferee at least twenty five percent
(25%) of the shares of Restricted Stock (appropriately adjusted for any
subdivision or combination) originally issued to a Purchaser, (ii) such
transferee is a member, former member, partner, retired partner, family member
or trust for the benefit of any individual holder, stockholder or affiliate of a
party hereto or (iii) such transferee acquires at least 2,500,000 shares
(appropriately adjusted for any subdivision or combination) of Preferred Stock;
provided, further, however, that the Company is given written notice thereof.

 

--------------------------------------------------------------------------------


 

(b)                                 All notices, requests, consents and other
communications hereunder shall be in writing and shall be mailed by certified or
registered mail, return  receipt  requested, postage prepaid, or by recognized
overnight delivery service of international reputation or, in the case of
non-U.S. residents, telexed or sent by recognized overnight delivery service of
international reputation or, addressed as follows:

 

If to the Company, to:

 

Cogent Communications Group, Inc.

1015 31st Street, N.W.

Washington, DC 20007,

Attention:  Robert Beury

 

with copies to:

 

Latham & Watkins

555 Eleventh St., N.W., Suite 1000

Washington, D.C. 20004

Attention: David McPherson

 

If to any other party hereto, to their respective addresses set forth on
Schedule I hereto;

 

If to any subsequent holder of Preferred Stock or Restricted Stock, to it at
such address as may have been furnished to the Company in writing by such
holder;

 

or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a holder of Preferred Stock or
Restricted Stock) or to the holders of Preferred Stock or Restricted Stock (in
the case of the Company) in accordance with the provisions of this paragraph.

 

(c)                                  This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York,
without reference to its conflict of laws provisions.

 

(d)                                 This Agreement may not be amended or
modified, and no provision hereof may be waived, without the written consent of
the Company and the holders of at least two-thirds of the outstanding shares of
Restricted Stock.  Notwithstanding the foregoing, no such amendment or
modification shall be effective if and to the extent that such amendment or
modification either (a) creates any additional affirmative obligations to be
complied with by any or all of the Purchasers or (b) grants to any one or more
Purchasers any rights more favorable than any rights granted to all other
Purchasers or otherwise treats any one or more Purchasers differently than all
other Purchasers.

 

(e)                                  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

(f)                                    If requested in writing by the
underwriters for the first underwritten public offering of securities of the
Company after the date hereof, each holder of Restricted Stock who is a party to
this Agreement shall agree not to sell publicly any shares of Restricted Stock
or any other shares of Common Stock (other than shares of Restricted Stock or
other shares of Common Stock being registered in such offering or any shares
purchased in the open market after the Company’s public offering), without the
consent of such underwriters, for a period of not more than 180 days following
the consummation of such public offering; provided, however, that all holders of
at least one percent (1%) of the then outstanding Common Stock and all officers
and directors of the Company shall also have agreed not to sell publicly their
Common Stock under the circumstances and pursuant to the terms set forth in this
Section 13(f).

 

(g)                                 If any provision of this Agreement shall be
held to be illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

 

(h)                                 Upon and after the Closing (as defined in
the Exchange Agreement and the Purchase Agreement), this Agreement shall amend
and restate in its entirety the Second Amended Registration Rights Agreement,
dated March 6, 2003, by and among the Company and the other parties thereto (the
“Prior Registration Rights Agreement”), the parties hereto constitute the
Company and the holders of at least two-thirds of the outstanding shares of
Restricted Stock (as defined in the Prior Registration Rights Agreement)
immediately prior to the execution of this Agreement.

 

(i)                                     After the date of this Agreement, the
Company shall not, without the prior written consent of the holders of at least
two-thirds of the Restricted Stock then outstanding, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would grant such holder registration rights pari passu or senior to those
granted to the holders hereunder, other than a registration related to stock
issued upon conversion of debt securities assumed by the Company in connection
with its acquisition of Allied Riser Communications Corporation.

 

(j)                                     All registration rights granted under
Sections 4, 5, and 6 shall terminate and be of no further force and effect upon
the earlier of (i) three (3) years after the date the Company first effects a
registration pursuant to Section 4 or (ii) five (5) years from the date hereof. 
In addition, the registration rights of a holder of Restricted Stock shall
expire if all Restricted Stock held by and issuable to such holder (and its
affiliates) may be sold under Rule 144 during any ninety (90) day period.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

Please indicate your acceptance of the foregoing by signing and returning the
enclosed counterpart of this letter, whereupon this Agreement shall be a binding
agreement between the Company and you.

 

 

Very truly yours,

 

 

 

 

 

COGENT COMMUNICATIONS GROUP, INC.

 

 

 

 

 

By:

/s/David Schaeffer

 

By:

David Schaeffer

 

Its:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

OAK INVESTMENT PARTNERS IX, LIMITED PARTNERSHIP

 

 

 

By:

Oak Associates IX, LLC,
its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND, LIMITED PARTNERSHIP

 

 

 

By:

Oak IX Affiliates, LLC,
its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

 

 

OAK IX AFFILIATES FUND-A, LIMITED PARTNERSHIP

 

 

 

By:

Oak Associates IX, LLC,
its General Partner

 

 

 

By:

/s/Edward Glassmeyer

 

Name: Edward Glassmeyer

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

[Signature Page to Registration Rights Agreement - Continued]

 

 

JERUSALEM VENTURE PARTNERS III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P.,
its General Partner

 

 

 

 

By:

Jerusalem Venture Partners Corporation,
its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS III (ISRAEL), L.P.

 

 

 

By:

Jerusalem Venture Partners III
(Israel) Management Company Ltd.,
its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND III, L.P.

 

 

 

By:

Jerusalem Partners III, L.P.,
its General Partner

 

 

 

By:

Jerusalem Venture Partners Corporation,
its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS IV, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P.,
its General Partner

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS IV (Israel), L.P.

 

 

 

By:

Jerusalem Partners IV – Venture
Capital, L.P., its General Partner

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

JERUSALEM VENTURE PARTNERS IV-A, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P., its
General Partner

 

 

 

By:

JVP Corp IV, its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

 

 

 

 

JERUSALEM VENTURE PARTNERS ENTREPRENEURS FUND IV, L.P.

 

 

 

By:

Jerusalem Partners IV, L.P.,
its General Partner

 

 

 

By:

JVP Corp IV,
its General Partner

 

 

 

By:

/s/Erel Margalit

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

WORLDVIEW TECHNOLOGY PARTNERS III, L.P.

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL III, L.P.

 

 

 

WORLDVIEW STRATEGIC PARTNERS III, L.P.

 

 

 

WORLDVIEW III CARRIER FUND, L.P.

 

 

 

 

By:

Worldview Capital III, L.P.,
its General Partner

 

 

 

 

 

 

By:

Worldview Equity I, L.L.C.,
its General Partner

 

 

 

 

 

 

By:

/s/James N. Strawbridge

 

 

 

 

Name: James N. Strawbridge

 

 

 

Title: Attorney-in-fact for James Wei

 

 

 

 

 

 

WORLDVIEW TECHNOLOGY PARTNERS IV, L.P.

 

 

 

 

 

WORLDVIEW TECHNOLOGY INTERNATIONAL IV, L.P.

 

 

 

 

 

 

 

 

WORLDVIEW STRATEGIC PARTNERS IV, L.P.

 

 

 

 

 

 

By:

Worldview Capital IV, L.P.,
its General Partner

 

 

 

 

 

 

By:

Worldview Equity I, L.L.C.,
its General Partner

 

 

 

 

 

 

By:

/s/James N. Strawbridge

 

 

 

 

Name: James N. Strawbridge

 

 

 

Title: Attorney-in-fact for James Wei

 

 

--------------------------------------------------------------------------------


 

 

BROADVIEW CAPITAL PARTNERS L.P.

 

 

 

By:

Broadview Capital Partners
Management LLC, its General
Partner

 

 

 

By:

/s/Stephen J. Bachman

 

Name: Stephen J. Bachmann

 

Title: Managing Director

 

 

 

BROADVIEW CAPITAL PARTNERS QUALIFIED PURCHASER FUND L.P.

 

 

 

By:

Broadview Capital Partners
Management LLC, its General
Partner

 

 

 

By:

/s/Stephen J. Bachman

 

Name: Stephen J. Bachmann

 

Title: Managing Director

 

 

 

BROADVIEW CAPITAL PARTNERS AFFILIATES FUND LLC

 

 

 

By:

Broadview Capital LLC,
its Manager

 

 

 

By:

/s/Stephen J. Bachman

 

Name: Stephen J. Bachmann
Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

BOULDER VENTURES III, L.P.

 

 

 

By:

 /s/Andrew E. Jones

 

Name: Andrew E. Jones
Title: General Partner

 

 

 

BOULDER VENTURES III (ANNEX), L.P.

 

 

 

By:

 /s/Andrew E. Jones

 

Name: Andrew E. Jones
Title: General Partner

 

--------------------------------------------------------------------------------


 

 

NAS PARTNERS I L.L.C.

 

 

 

By:

/s/Randall A. Hack

 

Name: Randall A. Hack
Title: Sr. Managing Partner

 

 

 

NASSAU CAPITAL PARTNERS IV L.P.

 

 

 

By:

Nassau Capital LLC,
its General Partner

 

 

 

By:

/s/Randall A. Hack

 

Name: Randall A. Hack
Title: Sr. Managing Partner

 

--------------------------------------------------------------------------------


 

 

CISCO SYSTEMS CAPITAL CORPORATION

 

 

 

By:

/s/D.A. Rogan

 

Name: David A. Rogan

 

Title: President, Cisco Capital

 

--------------------------------------------------------------------------------


 

 

APPLEGREEN CAPITAL, INC.

 

 

 

 

 

/s/Brian Rich

 

Name:  Brian Rich

 

Title: President

 

 

 

 

 

/s/Bradley P. Griggs

 

Bradley P. Griggs, Trustee of the Griggs

 

Family Trust, dated 4/16/97

 

 

 

 

 

/s/Gordon P. Griggs, Trustee

 

Gordon P. Griggs, Trustee, Declaration of Trust of
Gordon P. Griggs, u/a dated 08/01/80

 

 

 

 

 

/s/Behdad Eghbali

 

Behdad Eghbali

 

--------------------------------------------------------------------------------